Walter G. Jund v. Commissioner. Walter G. Jund and Helen M. Jund v. Commissioner.Jund v. CommissionerDocket Nos. 92579, 92580.United States Tax CourtT.C. Memo 1963-79; 1963 Tax Ct. Memo LEXIS 265; 22 T.C.M. (CCH) 334; T.C.M. (RIA) 63079; March 18, 1963Walter G. Jund, pro se, 82-66 161st St., Jamaica, N. Y. Eugene L. Wilpon, Esq., for the respondent.  MURDOCK Memorandum Findings of Fact and Opinion MURDOCK, Judge: The Commissioner determined deficiencies of $520.13 for 1957 and $616.13 for 1958, and additions of $26.01 for 1957 and $30.81 for 1958 under section 6653(a) of the Internal Revenue Code of 1954, for negligence. The issues for decision are whether the Commissioner erred in disallowing itemized deductions for lack of substantiation and substituting the standard deduction for each year, and in disallowing dependency exemptions for each year. Findings of Fact Walter was unmarried in 1957 but he and a person described therein as Margaret Jund filed a return*266  for 1957 with the director of internal revenue at Brooklyn, New York. The Commissioner in determining the deficiency for 1957 disallowed exemptions of $3,000 claimed on that return and gave the following explanation in the notice of deficiency: Four exemptions claimed for Margaret Harrington and her three children are disallowed as you were not married to Margaret Harrington and you have not established that the three children bore such relationship to you as to qualify as your dependents (section 152(a) of the Internal Revenue Code of 1954). Because the Tax Table makes allowance for your exemption, the exemption claimed for yourself is disallowed in computing Adjusted Gross Income. The five exemptions were properly disallowed for the reasons stated. Walter was not married to Margaret during 1957 and has not proved any facts to show relationship to the three children. Walter was married to Helen during 1958 and furnished more than one-half of the support of her mother during that year. The mother was then 85 years of age, unable to work and had no property or income of her own. She lived in Walter's home and was supported solely by him. Walter claimed*267  the following itemized deductions for 1957: Contributions: St. Johns Ev. Lutheran Church, Glen-dale, N. Y.$ 40.00Salvation Army, Jamaica10.00Bethlehem Orphan Home, Staten Is-land75.00Wartburg Home, Fulton St. & Pa.Ave. Brooklyn50.00Taxes: N. Y. Clty Sales Tax98.00Medical and dental expense: 1. Cost of medicines anddrugs, in excess of 1 per-cent of line 11, page 1$ 63.002. Other medical and dentalexpenses185.003. Total$248.004. Enter 3 per cent of line 11, page 15. Allowable amount (excess of line3 over line 4)248.00TOTAL DEDUCTIONS$521.00Line 11, page 1, was shown as$3,845.35.The Commissioner, in determining the deficiency, disallowed the deduction of $521 and allowed instead the standard deduction of 10 percent of gross income. The record does not show that the petitioner is entitled to any greater deduction for 1957 than has been allowed by the Commissioner. Walter and Helen claimed the following deductions on their return for 1958: Contributions: St. Johns Evan. Luth. Church,Glendale$100.00Red Cross, N. Y.25.00Salvation Army, N. Y.100.00St. Nicholas Valentine R.C.Church, Jamaica100.00Church of Good Council,Brooklyn75.00Charities, Cancer, St. JosephHome, T.B., etc.75.00Wartburg Home for Aged,Brooklyn, N. Y.25.00Lutheran Home for Children,Fort Wadsworth, N. Y.67.00Total$659.00Interest: Interest on mortgage resi-dence paid to Ninth FederalS & L Asso. N. Y.$528.00Special Sewer Assessment21.35Total549.35Taxes: Real Estate Taxes Residence$357.29New York City Sales Tax185.00Total542.29Medical and Dental expenses: 1. Cost of medicines anddrugs IN EXCESS of 1percent of line 11, page1$250.002. Other medical and dentalexpenses457.003. Total$707.004. Enter 3 percent of line 11,page 1211.47of line 35. Allowable amount (excess of line3 over line 4)$595.53Other deductions: Roof damage caused by leakin roof and skylite, dam-aged rug$100.00Tools200.00Carrying charges - Montgom-ery Ward50.00Damages paid to B. Castro-vinco, Jackson Heights223.00Aluminum awning blown away39.002 Garbage containers taken12.98Large tree snapped by storm60.00Slates (tiles) loosened bystorm50.00Total724.98TOTAL DEDUCTIONS$3,071.15Adjusted gross income, line 11, page1, reported $7,049.*268  The Commissioner, in determining the deficiency for 1958, disallowed the claimed deduction of $3,071.15 for lack of substantiation and in lieu thereof allowed the standard deduction, 10 percent of adjusted gross income, in the amount of $704.90. Some of the reductions were allegedly those of Helen. The record does not justify a larger deduction than that allowed by the Commissioner. Opinion Walter was the only witness. His testimony adds little, if anything, to corroborate or substantiate any of the deductions listed and claimed on his returns in the total amount of $521 for 1957 and $3,071.15 1 for 1958. He could not remember so far back and did not exhibit any documents which would establish any total shown on his returns. The Court and counsel for the respondent both tried in vain to help him. The record establishes that Walter was not entitled to the five exemptions claimed for 1957 and does not justify any increase in the deduction allowed by the Commissioner for that year. The Commissioner allowed a deduction of $704.90 for 1958 and there would be no justification to increase that amount based upon the weak evidence in this record. *269  Decisions will be entered under Rule 50.2Footnotes1. Contributions listed $567 instead of $659 and the medical deduction is erroneously computed for 1958.↩2. By official order of the Tax Court, dated March 29, 1963 and signed by Judge Tietjens↩, the court's opinion, filed March 18, 1963, was amended by striking the words "Decisions will be entered for the respondent" and inserting the conclusion "Decisions will be entered under Rule 50."